DETAILED ACTION

Amendment
The amendment filed on 03/02/2021 has been entered into this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (2012/0274931 A1, previously cited reference) in view of Asano et al. (6,831,995 B1 previously cited reference), and further in view of Sullivan et al. (2014/0016125 A1).

 	Regarding claims 1 and 6, Otani discloses a defect observation method (figs 1-39) of detecting a defect from an image, the defect observation method comprising: 
imaging the defect on a sample wafer (1) with an optical microscope (14) by using positional information of the defect on the sample  wafer (1)  detected by a (i.e. SEM (5)) to correct the positional information of the defect (see abstract)[pars. 0003-5][pars. 0062-63](fig. 1):
Otani also discloses as a method of ascertaining the cause of a defect, the position of the defect is first identified by a defect inspection device and the defect is precisely observed and/or classified by use of a Scanning Electron Microscope (SEM) or the like and is compared with reference positional information [pars. 0019, 0062] and/or with a database, to thereby estimate/ calculate the cause of the defect [pars. 0003-5] and correct the positional information of the defect on the sample detected by the inspection device, and the height of the sample surface is optically detected and aligned with a focal position of the (i.e. SEM) 
Further, Otani teaches [par. 0119] that position calculation processing is made for the maximum luminance point of each obtained image, and the luminance and the position at which the maximum luminance point is obtained and used, the maximum luminance is/are calculated, and the calculated maximum luminance point is the position for the best focus that obviously includes evaluating the likelihood that the positional information of the defect is accurate by calculating of the luminance value of the positional information of the defect to the maximum luminance value of the image and comparing the ration to a threshold value (claim 6); Otani also teaches of a method in which the position of the defect is first identified by a defect inspection device and the defect is precisely observed and/or classified by use of a Scanning Electron Microscope (SEM) or the like and is compared with a database, to thereby estimate the cause of the defect [par. 0003], and a method step of comparing data recorded with idea value in the database [pars. 0211-212]. 
Further, Otani teaches in various paragraphs such as, [pars. 0148-149, 0182 and 0184] of evaluating by ratio of calculating of luminance between area (area in this case, considering the BRI is functionally equivalent to position of the defect, and is considered as at least positional information of defect) of the foreign matter scattered light quantity and the substrate surface scattered light quantity is derived for each such that an area with an arbitrary ratio more than a threshold value transmits light and an area with the ratio between the foreign matter scattered light and the substrate surface scattered light less than an arbitrary threshold value blocks light [par. 0184].
switching the type of a spatially-distributed optical element of a detection optical system of the optical microscope in response to low reliability is changeover operation to select either one of the distribution polarization elements 114a to 114d according to the kind of the fine defect to be detected [par. 0077] in response to a situation in which the defect to be observed is outside the visual field of the optical defect inspection device observation point and/or is wherein the defect is outside the visual field of the optical microscope [pars. 0012 and 0113]
the control system 10 has a function as a position correction unit to correct the defect positional information based on defect positional information of a defect detected by the microscope 14 [pars. 0064] and/or correct the positional information of the defect on the sample detected by the inspection device includes reading the corrected positional information from the inspection device [par. 0005] and observing the defect on the sample wafer (1)   with a scanning electron microscope (SEM) (5) using the corrected positional information [par. 0064];
detecting via a detector (111/706) the defect from the image obtained by imaging the defect with the optical microscope (14) to correct the positional information of the defect [pars. 0118, 0121], wherein the detector includes at least one of a two-dimensional sensor (i.e. a two-dimensional CCD sensor) , and wherein the detector is arranged such that a sensor surface of the detector is conjugate with either a surface of the sample or a pupil plane of an objective lens (105) [pars. 0062, 0072 and 0115];
spatial filter change-over unit (401) is switching a spatially-distributed optical element of a detection optical system of the optical microscope according to the defect to be detected  by selecting a spatially-distributed optical element appropriate for detecting the defect from an output of a defect inspection device [pars. 0063]; 
control system (10) controlling a height control mechanism height control unit 106, wherein the height control mechanism includes at least one of a linear stage, an ultrasonic motor, or a piezo stage [pars. 0063-65]; a focusing unit aligning (adjust to improve   the response over) a focus position of the detection optical system to an observation target area on the sample [pars. 0019, 0062 and 0064]; 
changing an image acquisition condition is a changeover operation [par. 0077] for acquiring the image of the defect by imaging the defect with the optical microscope (14) and an image processing condition (i.e. selecting the lens focal distance) for detecting the defect from the image obtained by imaging the defect with the optical microscope according to a type of the spatial filter change-over unit (401) that /filter/spatial filter 562 [pars. 0068, 0097-98 and 0140].
wherein the image acquisition condition the changeover operation [par. 0077] for acquiring the image of the defect by imaging the defect with the optical microscope (14) and the image processing condition (i.e. the selecting the lens focal distance and/or the selection of sensitivity depending on the contour and size of the defects[pars. 0097-98]) for detecting the defect from the image obtained by imaging the defect with the optical microscope (14) are changed according to whether the spatial filter change-over unit (401) switched spatially-distributed optical element/filter is a spatially-distributed optical element having an isotropic optical characteristic or a spatially-distributed optical element having an anisotropic optical characteristic [pars. 0081, 0160], and wherein the spatial filter change-over unit (401) switched spatially-distributed optical element filter is selected based on sensitivity required for measurement of contour and size of the defects [pars. 0097-98]) includes a size of the defect and [par. 0077] teaches of a unit to conduct a changeover operation to select either one of the distribution polarization elements 114a to 114d according to the kind of the defect to be detected is selected based on a type of the defect. (Otani [par. 208] also teaches that the signal processing unit 565 classified according to the foreign matter/defect(s) kind and the defect kind such that the size of the foreign matter or the defect is obtained, and the result is displayed on the monitor 567).

However, even though, Otani fail to teach the exact calculation method changes in the method of claim 1, as that claimed by Applicants claims, the method changes is/are considered obvious in view of Otani teachings of calculating maximum luminance point of each obtained image, and the luminance and the position at which the maximum luminance point is obtained to determine the position for the best focus [par. 0119], and that the ratio between the foreign matter distributed light and the substrate surface distributed light is derived for each region through scattered light simulation [pars. 0045, 0055].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Otani method of calculating maximum luminance point of each obtained image, and the luminance and the position at which the maximum luminance point is obtained in the manner set forth in applicant's claims in order to accurately detect a defect(s) on a surface of a semiconductor substrate by use of an optical defect inspection device, in order to raise the throughput of the inspection, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
In addition, calculating using the positional information of the defect by calculating a ratio of the luminance value of the positional information of the defect to the luminance surrounding that will includes maximum luminance value of the image, in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Otani method of calculating maximum luminance point of each obtained image, in view of Asano teachings of calculating luminance in the manner set forth in applicant's claims in order to provide a quantitative evaluation of the pixel defect and improved yield and allowing quantitative evaluation of the defect, as per teachings of Asano.
Otani when modified by Asano, Otani further teaches that the image of the observed defect is transmitted to the control system (10) to execute processing such as display (displayed on the monitor/screen) of the image on the user interface (11), registration thereof to the database, and automatic defect classification [pars. 0109, 0202 and 0208], and the image processing condition for detecting the defect from the image obtained by imaging the defect with the optical microscope according to the type of the spatial filter change-over unit (401) switched spatially-distributed optical element spatial filter (562) [pars. 0019, 0062 and 0064].
Otani when modified by Asano, Otani also teaches detection optical system comprises a distribution filter/spatial filter for controlling a polarization direction of scattered light, included in the scattered light, due to roughness of the inspection target surface and a polarization direction of scattered light, included in the scattered light, due to foreign matter or a defect on the inspection target object surface, to thereby select a polarization direction of light to be transmitted [pars. 0019, 0029, 0058, 0079].

Sullivan from the same field of endeavor teaches of system 400 includes a Fourier filter 402 disposed along the optical pathway 109 of the optical system 111.  In one embodiment, the Fourier filter 402 is disposed along the collection arm 112 of the inspection system 400.  For example, the Fourier filter 402 may be disposed at the Fourier plane of the collection arm 112 of the inspection system 400 (Sullivan, [par. 0103] claim 44) in order to block illumination reflected and/or diffracted from periodic features of sample.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Otani method when modified by Asano in the manner set forth in applicant's claim(s) in view of  Sullivan in order to block illumination reflected and/or diffracted from periodic features of sample, as per teaching of Sullivan (Sullivan, [par. 0103]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

For the purposes of clarity, the method structure recited in claim 6 is symmetrical to the method structure recited in claim 1, as such, claim 6 is rejected above as being unpatentable over Otani in view of Asano. Ration is considered as the relation between 
As to claims 3, 5 and 10, Otani when modified by Asano and Sullivan, Otani also discloses a method (figs 1-39) that is implemented using limitations such as, 
wherein in the case of using the spatially-distributed optical element filter having the isotropic optical characteristic, in comparison with the case of using the spatially-distributed optical element having the anisotropic optical characteristic, the number of images obtained by imaging the sample with the optical microscope by shifting a focus position of the detection optical system in order to align the focus position of the detection optical system to a surface of the sample is small [par. 0140](claim 3); and wherein likelihood of coordinates of the defect detected by a signal processing unit (565) processing the image of the defect acquired by bright-field optical image or dark-field image under the image acquisition condition changed according to the type of the spatially-distributed optical element under the image processing condition changed according to the type of the spatially-distributed optical element is determined, and it is determined whether or not the image of the defect is acquired by bright-field optical image or the dark-field optical image again according to the determined likelihood (see abstract)[pars. 0004, 0011, 0063, 0199](claims 5 and 10); 

(figs 1-39) that is implemented using limitations such as, wherein an in-focus position to the surface of the sample of the detection optical system detection device is determined by using the image acquired by bright-field optical image or the dark-field optical image under the image acquisition condition for acquiring a plurality of the images having different focus positions acquired in order to align the focus position of the optical microscope to the surface of the sample according to the optical characteristic of the spatially-distributed optical element of the detection optical system of the optical microscope, the positional information of the defect is acquired by changing defect coordinate derivation condition for obtaining the coordinates of the defect according to the optical characteristic of the spatially-distributed optical element of the detection optical system with respect to the image of the defect imaged at the determined in-focus position, and the positional information of the defect is corrected by comprising the acquired positional information of the defect with the positional information of the defect on the sample detected by the different inspect device [par. 0077].  

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (2012/0274931 A1, previously cited reference) in view of Hosoya et al. (2006/0078189 A1, previously cited reference), and further in view of Sullivan et al. (2014/0016125 A1)

(figs 1-39) comprising: an optical microscope unit (14) configured to optically detect a defect on a sample wafer (1) by using positional information of the defect on the sample detected by a different inspection device (i.e. SEM (5)) (see abstract)[pars. 0062-63](fig. 1); and a scanning microscope (SEM) unit  (SEM (5)) configured to acquire a detailed image of the defect by using the positional information of the defect detected by the optical microscope unit, 
a sample height measurement unit (560) [pars. 0199, 0203-204 and 0207] and/or Optical height detection device (5/10) [par. 0217] is an optical height detection system configured to determine a displacement (i.e. movement in X/Y/Z) value of a surface of the sample by measuring a height position of the surface of the sample and a vibration in a direction perpendicular to the surface of the sample;
wherein the optical microscope unit includes: an illumination optical system unit light source (109) configured to irradiate a defect on the sample (1) with illumination light [pars. 0063, 0069]; a detection optical system unit detection device including a spatially-distributed optical element spatial filter (562) imaging a surface of the sample irradiated with the illumination light by the illumination optical system unit [pars. 0068, 0097-98 and 0140]; and a detector (111/706), wherein the detector includes at least one of a two-dimensional CCD sensor, a line CCD sensor, and wherein the detector is arranged such that a sensor surface of the detector is conjugate with either a surface of the sample or a pupil plane of an objective lens (105) [pars. 0062, 0072 and 0115]; 
control system (10) is a condition setting unit configured to set an imaging condition for imaging the surface of the sample with the detection optical system and an  [pars. 0063-65]; 
spatial filter change-over unit (401) is a spatially-distributed optical element selection unit of the detection optical system unit detection device of the optical microscope unit (14) configured to switch a spatially-distributed optical element/filter/spatial filter (562) according to the defect to be detected by selecting the spatially-distributed optical element appropriate for detecting the defect from an output of a defect inspection device and a focusing unit is aligning (adjust to improve   the response over) a focus position of the detection optical system unit to an observation target area on the sample [pars. 0019, 0062 and 0064]; 
an image processing unit signal processing unit (565) configured to process the image of the surface of the sample obtained by imaging by the detection optical system unit on the basis of the image processing condition set by the condition setting unit to detect a defect on the sample [pars. 0199, 0201-202 and 0208], and 
wherein the condition setting unit included control system (10) or in a changeover operation [par. 0077] is configured to change the condition for imaging the surface of the sample by the detection optical system unit and the image processing condition (i.e. selecting the lens focal distance) for processing the image of the surface of the sample by the image processing unit according to a type of the spatially-distributed optical element /filter/spatial filter (562) of the detection optical system unit detection device [pars. 0068, 0097-98 and 0140].
(10) to execute processing such as display (displayed on the monitor/screen) of the image on the user interface (11), registration thereof to the database, and automatic defect classification [pars. 0109, 0202 and 0208], and the image processing condition for detecting the defect from the image obtained by imaging the defect with the optical microscope according to the type of the spatial filter change-over unit (401) switched spatially-distributed optical element spatial filter (562) [pars. 0019, 0062 and 0064].
wherein the spatially-distributed optical element the filter comprises an isotropic optical characteristic and a spatially-distributed optical element having an anisotropic optical characteristic [pars. 0081, 0160] and a switching mechanism spatial filter change-over unit (401) switching the spatially-distributed optical element the filter having the isotropic optical characteristic and the spatially-distributed optical element having the anisotropic optical characteristic [pars. 0081, 0160], and 
the condition setting unit the control system (10) includes a focusing unit [pars. 0019, 0062 and 0064] and changeover operation [par. 0077] that  changes a procedure for aligning (adjust to improve the response over) a focus of the detection optical system unit to the surface of the sample and a procedure for allowing the imaging process unit signal processing unit (565) to process the image to detect a position of the defect at the time when the detection optical system unit detection device [pars. 0068, 0097-98 and 0140] is switched to the spatially-distributed optical element filter having the isotropic optical characteristic by the switching mechanism and at the time when the detection optical system unit detection device is switched to the spatial filter change-over unit (401), and 
wherein the spatial filter change-over unit (401) switched spatially-distributed optical element filter is selected based on sensitivity required for measurement of contour and size of the defects [pars. 0097-98]) includes a size of the defect and [par. 0077] teaches of a unit to conduct a changeover operation to select either one of the distribution polarization elements 114a to 114d according to the kind of the defect to be detected is selected based on a type of the defect; (Otani [par. 208] also teaches that the signal processing unit 565 classified according to the foreign matter/defect(s) kind and the defect kind such that the size of the foreign matter or the defect is obtained, and the result is displayed on the monitor 567).
Otani fail to explicitly specify wherein positional information of a barycenter and/or barycentric position of the defect is displayed on a screen to be superimposed on an image including the defect obtained by imaging at an in-focus position of the optical microscope by changing the image acquisition condition for acquiring the image of the defect by imaging the defect with the optical microscope.
Hosoya from the same field of endeavor teaches of positional information of a barycenter of the defect is displayed on a screen to be superimposed on an image including the defect obtained by imaging as can be seen in (Hosoya, (figs. 10-11); [pars. 0036, 0043]) in order to better visibility, therefore a comparison between visual defect mapping and sample structural information can be easily accomplished.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Otani defect 
Otani when modified by Hosoya, Otani also teaches detection optical system comprises a distribution filter/spatial filter for controlling a polarization direction of scattered light, included in the scattered light, due to roughness of the inspection target surface and a polarization direction of scattered light, included in the scattered light, due to foreign matter or a defect on the inspection target object surface, to thereby select a polarization direction of light to be transmitted [pars. 0019, 0029, 0058, 0079].
Otani when modified by Hosoya fail to explicitly specify wherein the optical microscope is configured to decrease a minimum defect size detectable by filtering scattered light on a Fourier transform plane.
Sullivan from the same field of endeavor teaches of system 400 includes a Fourier filter 402 disposed along the optical pathway 109 of the optical system 111.  In one embodiment, the Fourier filter 402 is disposed along the collection arm 112 of the inspection system 400.  For example, the Fourier filter 402 may be disposed at the Fourier plane of the collection arm 112 of the inspection system 400 (Sullivan, [par. 0103] claim 44) in order to block illumination reflected and/or diffracted from periodic features of sample.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Otani method when modified by Hosoya, in the manner set forth in applicant's claim(s) in view of  Sullivan in order to block illumination reflected and/or diffracted from periodic features of 
For the purposes of clarity, the functional recitations in the claims (e.g. “configured to” or “adapted to”) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is “adapted to”, “configured to”,  “designed to”, or “operable to” perform a function is not a positive limitation but only requires the ability to so perform and does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04).

As to claim 13, Otani when modified by Hosoya and Sullivan, Otani further discloses a structure (figs 1-39) that is use in a device/system that is implementing limitations such as, wherein the condition setting unit included control system (10) or in a changeover operation [par. 0077]  sets the imaging condition of the detection optical system unit so that, in comparison with the time when the detection optical system unit is switched to the spatially-distributed optical element by spatial filter change-over unit (401)  having the isotropic optical characteristic by the switching mechanism, at the time when the detection optical system unit is switched to the spatially-distributed optical element having the anisotropic optical characteristic by the switching mechanism, the number of images obtained by imaging the surface of the (1) while height control unit 106 shifting a height of the focus of the detection optical system unit detection device by one pitch in order to align the focus of the detection optical system unit to the surface of the sample is increased [pars. 0063-65] [pars. 0019, 0062 and 0064].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) of rejection in the current rejection.
Additionally, in response to Applicant argument that none of the art of record discloses or suggests "evaluating the likelihood that the positional information of the defect is accurate by calculating a ratio of the luminance value of the positional information of the defect to the maximum luminance value of the image and comparing the ratio to a threshold value" as recited in amended claim 6. It is respectfully pointed out to Applicant that for the same reasons as discussed above in relation to Argument(s) (c) in the Non-Final Office Action dated December 09, 2020, Applicant’s Argument is not persuasive; please see above response that correlates to the repeated argument found in the above noted subsection.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art defect observation method/device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886